Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance


1.    Claims 1-11 are allowed over the prior art record.

2.    The following is an examiner’s statement of reasons for allowance:

Born (U.S. PAT. 6,826,124; provided by the Applicant’s IDS filed on 02/21/2020) teaches a timepiece includes a barrel, in which is housed a spring. Time display members are mechanically coupled to the barrel, as well as an electric energy generator. A regulator circuit is intended to enslave the generator frequency to a reference frequency. Thus the regulator circuit includes switching means arranged for electrically braking the generator during braking periods, when the regulator circuit detects that the generator frequency is higher than the reference frequency.

Umegaki Yoshiyuki (JP5246066; provided by the Applicant’s IDS filed on 02/21/2020) teaches data included in one of divided groups are set as data for verification, and a category determination rule for verification is created, on the basis of the teaching data included in the remaining other groups, and category determination is performed, on the basis of a category determination rule for verification for data for determination; the operation described is performed mutually, by successively changing the group set to the data for verification, and the data for verification and the category 

Consider claims 1-9, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest converting P (P > 2) high-dimensional data respectively obtained from P images each tagged with a label representing a result of classification into one of a plurality of predetermined classes to respectively acquire P low-dimensional data; generating a plot diagram including P plot points obtained by visualizing the P low- dimensional data each depending on the classification result represented by the label; generating auxiliary information corresponding to a base point and N (1 ; N < P) reference points, the base point being set as one of the P plot points included in the plot diagram, the base point being visualized by using a first low-dimensional data of the base point, the N (1 < N <P) reference points being respectively set as plot points corresponding to N low-dimensional data of the N (1 < N < P) reference points, the N low-dimensional data being extracted from among a second low-dimensional data belonging to a same class as a class to which the base point belongs, by extracting in ascending order of differences from the first low-dimensional data of the base point; and generating a display image including the plot diagram to which the auxiliary information is added, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-9.



Consider claim 11, the reason for allowance of claim 11 is the same as the reason for allowance of claim 1 set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649